—Order, Supreme Court, New York County (Stephen Crane, J., upon the decision of Lewis Friedman, J.), entered March 4, 1998, which, inter alia, denied defendants’ motion for a protective order pursuant to CPLR 3103, denied their application to change the location of depositions and for an order sealing deposition transcripts and interrogatory answers, and granted plaintiffs cross motion to compel production of documents and responses to interrogatories, unanimously affirmed, with costs.
The determination directing that defendants’ depositions *255take place in New York was proper, since defendants have not shown that the conduct of their depositions in the forum of the litigation will cause them substantial hardship (see, CPLR 3110; Kahn v Rodman, 91 AD2d 910). The motion court’s determination not to seal the record was also proper (see, 22 NYCRR 216.1). We note that the denial of defendants’ application to seal the record in no way precludes defendants from invoking the privilege against self-incrimination in response to individual questions. We have considered defendants’ additional claims and find them unavailing. Concur — Ellerin, P. J., Rosenberger, Andrias, Saxe and Friedman, JJ.